NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE A. SABA,                                 No.    18-56575

                Plaintiff-Appellant,            D.C. No. 5:18-cv-02366-SVW-JEM

 v.
                                                MEMORANDUM*
CRAIG R. LAREAU; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      George A. Saba appeals pro se from the district court’s order denying him in

forma pauperis status and dismissing his 42 U.S.C. § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion the denial of in forma pauperis status. O’Loughlin v. Doe,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying Saba’s in forma

pauperis status and dismissing this action for the reasons stated in the November

13, 2018 order.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       18-56575